Citation Nr: 0716778	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-18 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include as secondary to service-connected right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The veteran had active service from September 1980 to 
November 1981.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service medical records show that he received 
treatment for low back pain in March, April, and May 1981.  
The veteran's service discharge examination in October 1981 
revealed no complaints or clinical findings of abnormality of 
the spine.

Current medical treatment records show a diagnosis of 
degenerative disc disease of the lumbar spine and note 
complaints of increased low back pain following a motor 
vehicle accident in 2003.

In a March 2005 letter, the veteran's private physician 
reported that the motor vehicle accident may have aggravated 
the veteran's low back problems but certainly was not the 
sole cause of the underlying problems.  The physician 
indicated that   degenerative changes were present prior to 
the motor vehicle accident in 2003.

Given that the evidence of record shows the veteran suffered 
an intervening injury to his back following service, the 
pertinent question is to what extent his current symptoms, 
which are supported by the objective clinical record, are due 
to his in-service back injury as opposed to any post-service 
back injury.  This is a question which must be addressed by a 
medical opinion before the claim on the merits can be 
properly adjudicated.  See Colvin v. Derwinski, 1 Vet. App. 
171, 173 (1991).

In the alternative, the veteran has claimed that his low back 
disorder is secondary to his service-connected right knee 
disorder.  The Board notes that there is no VA medical 
opinion as to the relationship, if any, between the veteran's 
current low back disorder and his service-connected right 
knee disorder.  

The pertinent regulation provides that disability that is 
proximately due to, or the result of, a service-connected 
disease or injury shall be service connected and that, when 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (2006).  
Importantly, the United States Court of Appeals for Veterans 
Claims (Court) has also held that, when aggravation of a 
disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, service connection on a 
secondary basis is available. Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  A recent amendment to 38 C.F.R. 
§ 3.310, effective October 10, 2006, was enacted.  See 71 
Fed. Reg. 52744 (2006).  The amendment essentially codifies 
Allen by adding language that requires that a baseline level 
of severity of the nonservice-connected disease or injury 
must be established by medical evidence created before the 
onset of aggravation.

In view of the foregoing, the current record is inadequate to 
render a fully informed decision on the issue without the 
benefit of medical expertise.  Thus, a remand to the RO for 
further evidentiary development is required.
 
As this claim must be remanded for VA examination, the 
veteran should also be provided with notice that informs him 
of the type of evidence that is needed to establish a 
disability rating or effective date for the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating or effective date for the veteran's 
claim for service connection a low back 
disorder, to include as secondary to 
service-connected right knee disorder, 
pursuant to the provisions of 38 U.S.C.A. § 
1151.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The AMC should schedule the veteran 
for a VA examination.  All indicated tests 
should be accomplished.  The claims folder 
must be made available to and be reviewed 
by the examiner prior to the examination.  
The examiner should provide an opinion as 
to whether it is at least as likely as not 
that any current low back disorder was 
incurred during service or is otherwise 
related to service.  If not, the examiner 
should provide an opinion as to whether it 
is at least as likely as not that any 
current low back disorder was caused or 
aggravated by the veteran's service-
connected right knee disorder.  If the 
veteran's low back disorder was aggravated 
by his service-connected right knee 
disorder, to the extent that is possible, 
the examiner is requested to provide an 
opinion as to approximate baseline level 
of severity of the back disorder (e.g., 
slight, moderate) before the onset of 
aggravation. 

3.  After conducting any additional 
indicated development, the AMC should 
again review the record.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

